UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:October 31, 2015 Date of reporting period:July 31, 2015 Item 1. Schedules of Investments. Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at July 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 98.39% Advertising Agencies - 2.12% Aimia, Inc. (a) $ Aerospace & Defense - 3.07% Northrop Grumman Corp. Air Transport - 1.01% FedEx Corp. Aluminum - 2.29% Alcoa Inc. Banks: Diversified - 1.09% SunTrust Banks, Inc. Chemicals: Diversified - 0.91% BASF SE - ADR Computer Services, Software & Systems - 7.32% CA Inc. Microsoft Corp. Computer Technology - 1.33% Hewlett Packard Co. Consumer Lending - 2.42% Ally Financial, Inc. (b) Diversified Financial Services - 13.09% Bank of America Corp. Citigroup Inc. JPMorgan Chase & Co. Diversified Retail - 1.57% Wal-Mart Stores, Inc. Electronic Components - 0.87% TE Connectivity Ltd. Engineering & Contracting Services - 6.01% Fluor Corp. KBR, Inc. Foods - 6.89% ConAgra Foods, Inc. Herbalife Ltd. (b) Tyson Foods, Inc. - Class A Homebuilding - 1.75% Lennar Corp. - Class B Household Equipment & Products - 1.77% Tupperware Brands Corp. Insurance: Life - 6.57% CNO Financial Group, Inc. Insurance: Multi-Line - 3.94% American International Group,Inc. Voya Financial, Inc. Insurance: Property-Casualty - 0.27% XL Group plc Offshore Drilling & Other Services - 3.57% Ensco plc - Class A (a) Oil: Crude Producers - 0.82% Chesapeake Energy Corp. Oil: Integrated - 1.69% BP plc - ADR Royal Dutch Shell Plc - Class A - ADR Pharmaceuticals - 13.82% Allergan plc (a)(b) Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Shipping - 3.33% Euronav SA (a)(b) Golar LNG Partners LP (a) Specialty Retail - 1.04% Home Depot, Inc. Steel - 3.02% Carpenter Technology Corp. Tobacco - 2.72% Philip Morris International, Inc. Utilities: Electrical - 4.09% Entergy Corp. Exelon Corp. TOTAL COMMON STOCKS (Cost $97,953,893) SHORT-TERM INVESTMENTS - 1.70% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,868,840) Total Investments in Securities (Cost $99,822,733) - 100.09% Liabilities in Excess of Other Assets - (0.09)% ) NET ASSETS - 100.00% $ ADR - American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of July 31, 2015. Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at July 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 100.67% Advertising Agencies - 2.45% Aimia, Inc. (a) $ Aerospace & Defense - 0.91% Kratos Defense & Security Solutions, Inc. (b) Aluminum - 2.40% Kaiser Aluminum Corp. Asset Management & Custodian - 5.64% OM Asset Management PLC Uranium Participation Corp. (a)(b) Virtus Investment Partners, Inc. Banks: Diversified - 9.21% First Citizens BancShares, Inc. - Class A First Horizon National Corp. Park Sterling Corp. Chemicals: Specialty - 5.04% Innospec, Inc. Commercial Vehicles & Parts - 0.79% Miller Industries, Inc. Computer Services, Software & Systems - 3.21% Science Applications International Corp. Consumer Lending - 2.27% Cash America International, Inc. Enova International, Inc. (b) EZCORP, Inc. - Class A (b) Nelnet,Inc. - Class A Containers & Packaging - 0.55% UFP Technologies, Inc. (b) Diversified Manufacturing Operations - 2.05% A. M. Castle & Co. (b) Harsco Corp. Engineering & Contracting Services - 7.18% Argan, Inc. KBR, Inc. Equity REIT - Timber - 0.40% CatchMark Timber Trust, Inc. - Class A Health Care Facilities - 1.93% Tenet Healthcare Corp. (b) Homebuilding - 2.80% Lennar Corp. - Class B William Lyon Homes - Class A (b) Household Equipment & Products - 3.21% Tupperware Brands Corp. Insurance: Life - 8.50% CNO Financial Group, Inc. Health Insurance Innovations, Inc. - Class A (b) Insurance: Multi-Line - 1.44% Voya Financial, Inc. Leisure Time - 0.77% Callaway Golf Co. Office Supplies Equipment - 1.75% Lexmark International, Inc - Class A Offshore Drilling & Other Services - 2.85% Ocean Rig UDW, Inc. Oil: Crude Producers - 0.41% Energy XXI Ltd. Paper - 1.63% Kapstone Paper and Packaging Corp. Mercer International, Inc. (b) Real Estate Investment Trusts (REITs) - 7.15% Government Properties Income Trust Granite Real Estate Investment Trust (a) Restaurants - 1.98% Boston Pizza Royalties Income Fund (a) Pizza Pizza Royalty Corp. (a) Shipping - 9.21% Nordic American Tankers Ltd. Teekay Tankers Ltd. - Class A Steel - 4.08% Carpenter Technology Corp. Telecommunications Equipment - 4.65% Arris Group, Inc. (b) Textiles, Apparel & Shoes - 2.99% Iconix Brand Group, Inc. (b) Utilities: Electrical - 3.22% Great Plains Energy, Inc. Portland General Electric Co. TOTAL COMMON STOCKS (Cost $233,288,083) Total Investments in Securities (Cost $233,288,083) - 100.67% Liabilities in Excess of Other Assets - (0.67)% ) NET ASSETS - 100.00% $ (a) Foreign issued security. (b) Non-income producing security. Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at July 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 97.45% Advertising Agencies - 1.94% Aimia, Inc. (a) $ Aerospace & Defense - 3.11% Northrop Grumman Corp. Air Transport - 0.95% FedEx Corp. Aluminum - 2.65% Alcoa Inc. Banks: Diversified - 1.16% SunTrust Banks, Inc. Beverage: Soft Drinks - 0.51% Coca-Cola Co. Chemicals: Diversified - 1.07% BASF SE - ADR Computer Services, Software & Systems - 8.48% CA Inc. Microsoft Corp. Oracle Corp. Computer Technology - 0.72% Hewlett Packard Co. Consumer Lending - 2.01% Ally Financial, Inc. (b) Diversified Financial Services - 11.67% Bank of America Corp. Citigroup Inc. JPMorgan Chase & Co. Diversified Retail - 1.69% Wal-Mart Stores, Inc. Electronic Components - 1.01% TE Connectivity Ltd. Engineering & Contracting Services - 6.02% Fluor Corp. KBR, Inc. Financial Data & Systems - 0.20% Mastercard, Inc. - Class A Foods - 7.47% ConAgra Foods, Inc. Herbalife Ltd. (b) Tyson Foods, Inc. - Class A Homebuilding - 1.21% Lennar Corp. - Class B Household Equipment & Products - 1.77% Tupperware Brands Corp. Insurance: Life - 7.05% CNO Financial Group, Inc. Insurance: Multi-Line - 2.62% American International Group,Inc. Voya Financial, Inc. Insurance: Property-Casualty - 0.21% XL Group plc Offshore Drilling & Other Services - 3.50% Ensco plc - Class A (a) Oil: Crude Producers - 0.96% Chesapeake Energy Corp. Oil: Integrated - 1.90% BP plc - ADR Royal Dutch Shell Plc - Class A - ADR Pharmaceuticals - 13.73% Allergan plc (a)(b) Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Scientific Instruments: Control & Filter - 0.32% Flowserve Corp. Shipping - 1.95% Euronav SA (a) Golar LNG Partners LP (a) Specialty Retail - 0.16% Home Depot, Inc. Steel - 2.02% Carpenter Technology Corp. Tobacco - 3.66% Philip Morris International, Inc. Utilities: Electrical - 4.65% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. NextEra Energy, Inc. Utilities: Telecommunications - 1.08% Verizon Communications, Inc. Vodafone Group plc - ADR TOTAL COMMON STOCKS (Cost $6,890,420) SHORT-TERM INVESTMENTS - 3.36% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $243,300) Total Investments in Securities (Cost $7,133,720) - 100.81% Liabilities in Excess of Other Assets - (0.81)% ) NET ASSETS - 100.00% $ ADR - American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of July 31, 2015. Huber Capital Funds Notes to Schedule of Investments July 31, 2015 (Unaudited) Note 1 – Securities Valuation The Huber Capital Funds’ (the “Funds”) investments in securities are carried at their fair value. Each Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Equity securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.The values for foreign securities are reported in local currency and converted to U.S. dollars using currency exchange rates.Exchange rates are provided daily by a recognized independent pricing agent.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of July 31, 2015: Diversified Large Cap Value Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
